Title: From Benjamin Franklin to Richard Bache, 3 June 1780
From: Franklin, Benjamin
To: Bache, Richard


Dear Son
Passy, June 3. 1780.
I seldom hear from you or Sally, but I have lately had the satisfaction of hearing of you, that you and yours were all well the Begining of april last. I send you in a Parcel by this Opportunity some of the Correspondence betwen Ben and me. He was well a few weeks since, and very kindly notic’d where he is, by some respectable People. I continue, Thanks to God, well and hearty; and am ever, your affectionate father. My love to Will and the little ones.
M. Bache.
